

Exhibit 10.7




FIRST AMENDMENT TO THE ASSET PURCHASE AGREEMENT


THIS FIRST AMENDMENT to the Asset Purchase Agreement by and among River Hawk
Aviation, Inc., a closely held Nevada corporation (“Seller” or the “Company”);
and Calvin Humphrey, a resident of Texas (“Humphrey” or the “Shareholder”); and
Viva International, Inc. a Nevada corporation (“Buyer”) dated September 19, 2006
(the “Agreement”), entered into this 10th of January 2007, amends the Agreement
as follows (the “Amendment”):
 
 
RECITALS


A. Seller, the Shareholder and Buyer (collectively, the “Parties”) entered into
an Asset Purchase Agreement on September 19, 2006;


B. In furtherance of the Agreement, the Parties wish to amend the Agreement in
order to restate the terms of consideration;


C.  In furtherance of the Agreement, the Parties wish to amend the Agreement in
order to restate the date upon which time the Parties must satisfy the
conditions subsequent to the Agreement;


D. Unless otherwise defined in this Amendment, capitalized terms have the
meaning as defined in the Agreement.


Accordingly, the Parties hereby agree as follows:



1.  
Section 2.9(c) of the Agreement is hereby deleted in its entirety and
substituted therefore as is the following:



c.     The day before March 31, 2007, Seller shall deliver to Buyer (i) a list
of its Accounts Receivable as of that date showing the aging thereof, (ii) a
statement of its Inventory value as of that date, and (iii) a list of the
Assumed Liabilities as of that date. Buyer shall then determine the Working
Capital as of the Closing by subtracting the Assumed Liabilities as of that date
from the sum of the Accounts Receivable as of that date and the Inventory as of
that date (the “Closing Working Capital”).



2.  
Section 7.4(a) of the Agreement is hereby deleted in its entirety and
substituted therefore as is the following:



a. an opinion of _____________, Esquire, dated March 31, 2007, in the form of
Exhibit 7.4(a);



3.  
Section 10.4 of the Agreement is hereby deleted in its entirety and substituted
therefore as is the following:

 
 

 

--------------------------------------------------------------------------------


 
10.4 REMOVING EXCLUDED ASSETS


On or before the March 31, 2007, Seller shall remove all Excluded Assets from
all Facilities and other Real Property to be occupied by Buyer. Such removal
shall be done in such manner as to avoid any damage to the Facilities and other
properties to be occupied by Buyer and any disruption of the business operations
to be conducted by Buyer after the Closing. Any damage to the Assets or to the
Facilities resulting from such removal shall be paid by Seller at the Closing.
Should Seller fail to remove the Excluded Assets as required by this Section,
Buyer shall have the right, but not the obligation, (a) to remove the Excluded
Assets at Seller’s sole cost and expense; (b) to store the Excluded Assets and
to charge Seller all storage costs associated therewith; (c) to treat the
Excluded Assets as unclaimed and to proceed to dispose of the same under the
laws governing unclaimed property; or (d) to exercise any other right or remedy
conferred by this Agreement or otherwise available at law or in equity. Seller
shall promptly reimburse Buyer for all costs and expenses incurred by Buyer in
connection with any Excluded Assets not removed by Seller on or before March 31,
2007.



4.  
Section 10.6 of the Agreement is hereby deleted in its entirety and substituted
therefore as is the following:



10.6 ASSISTANCE IN PROCEEDINGS


Seller will cooperate with Buyer and its counsel in the contest or defense of,
and make available its personnel and provide any testimony and access to its
books and Records in connection with, any Proceeding involving or relating to
(a) any Contemplated Transaction or (b) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before March 31, 2007 involving
Seller or its business or the ShareholderEquity Holders.
 
5. Section 2.3 of the Agreement is hereby deleted in its entirety and
substituted therefore as is the following:


2.3 CONSIDERATION
a.     The consideration for the Assets (the “Purchase Price”) will be (a) Two
Million Five Hundred Thousand Dollars ($2,500,000.00) plus or minus the
Adjustment Amount and (b) the issuance of three million five hundred thousand
(3,500,000) shares of Buyer’s common stock pursuant to Section 4(2) of the
Securities Act, the subsequent transfer of which is restricted, in whole for a
minimum of one year or in part for a minimum of two years, in accordance with
Section 144 of the Securities Act and the assumption of the Assumed Liabilities.
In accordance with Section 2.7(b), at the Closing, the Purchase Price, prior to
adjustment on account of the Adjustment Amount, shall be delivered by Buyer to
Seller as follows:
 
(i)     One Million Dollars ($ 1,000,000.00) by means of one Secured
Subordinated Promissory Note bearing an interest rate of eight percent (8%) per
annum and shall mature on March 31, 2007; and will be retired as soon as
practical through the receipt of funds raised through the sale of debentures or
proceeds from a Private Placement Memorandum.
 
 

--------------------------------------------------------------------------------



 

(ii)  
The balance as adjusted payable in the form of a second Secured Subordinated
Promissory Note bearing an interest rate of eight percent (8%) per annum
which shall mature no later than March 31, 2007 (Attached as Exhibit “H”) and
will be retired as soon as practical through the receipt of funds raised through
the sale of debentures or proceeds from a Private Placement Memorandum. The
security for the Secured Subordinated Promissory Note is defined in Section
2.7(a)(i). The Adjustment Amount shall be paid in accordance with Section 2.8.




(iii)  
Issued at the time of Closing, three million five hundred thousand (3,500,000)
shares of common stock, which shall not be subject to any anti-dilution
provisions but shall be subject to a recapitalization (the “Shares”), pursuant
to Section 4(2) of the Securities Act of Buyer’s Preferred Stock, the subsequent
transfer of which is restricted, in whole for a minimum of one year or in part
for a minimum of two years, in accordance with Section 144 of the Securities
Act, commencing from the date that consideration is provided for the Shares.
After the Shares have been held for a minimum of one (1) year they shall become
eligible for sale at the rate of one percent (1%) per quarter of the Company’s
total outstanding shares provided that the Company and the eligible sale of
Shares meet the conditions of Section 144 of the Securities Act.



b.    Conditions Subsequent to Finality of the Transfer of the Assets. Until the
Buyer tenders full payment of the Secured Subordinated Promissory Note, in the
amount of $1,000,000 principal plus interest in the amount of 8% per annum, as
detailed in section 2.3(a)(i) above (“Payment Of The First Note”), on March 31,
2007, the Seller and Equity Holders shall have the right to obtain in exchange
for return of the Shares, complete domain and control of the Assets. Upon
payment of the First Note, the Assets shall be deemed to rest with the Buyer,
subject to the remaining conditions of this Agreement.
 
6. Section 2.6 of the Agreement is hereby deleted in its entirety and
substituted therefore as is the following:
 
Effective Date; Closing. This Agreemente Merger shall be closed upon the mutual
execution of this Agreement (the “EFFECTIVEClosing”). Additionally, following
the Closing this Agreement creates conditions subsequent to this Agreement that
the parties hereto are obligated to satisfy within twelve (12) monthsby March
31, 2007 from Effective Date unless otherwise extended beyond twelve (12)
monthsMarch 31, 2007 by mutual, written agreement of the parties (the “Effective
Date”). The right of either the ParentBuyer to resell the Assets to Seller or
the CompanySeller to unwind the Mergerrepurchase the Assets from Buyer, shall be
pursuant to material failure of the other party to meet the conditions of this
Agreement, and thereby discontinue the parent-subsidiaryAsset Purchase Agreement
relationship which shall become irrevocably waived if not exercised within the
time or upon March 31, 2007 the date which is twelve (12) months following the
Effective Date (which date shall be referred to as the “WAIVER DATE”).
Additionally, within seven (7) seven following the Effective Date, the parties
hereto also agree to , the parties hereto shall confirm the cause the
consummation of the Merger to be consummated by filing a Certificate of Merger
on the preprinted form of Certificate of Merger required by the Secretary of
State of the State of Nevada and that of Washington (the “CERTIFICATE OF
MERGER”), with the Secretary of State of the State of Nevada and that of
Washington, respectively, in accordance with the relevant provisions of Nevada
Law and Washington Law (the time of such filing (or such later time as may be
agreed in writing by the parties and specified in the Certificate of Merger).
being the “EFFECTIVE TIMEEFFECTIVE DATE”) as soon as practicable on or after the
Closing Date (as defined herein). Unless the context otherwise requires, the
term “AGREEMENT” as used herein refers collectively to this Agreement and Plan
of Reorganization and the Certificate of Merger.  
 
 

--------------------------------------------------------------------------------



 
In such a situation, the Closing will occur as soon as practicable, subject to
Article 9.
 
7. Section 2.7 of the Agreement is hereby deleted in its entirety and
substituted therefore as is the following:
 
2.7 CLOSING OBLIGATIONS



a.  
Buyer shall deliver to Seller and Shareholderthe Shareholder, as the case may
be, documentation necessary for the Seller to pay all sales taxes necessary for
the transfer, filing or recording thereof:




(i)  
a Promissory Note executed by Buyer and payable to Seller in the principal
amount of One Million Dollars ($1,000,000.00) in the form of Exhibit “G” (the
“Secured Subordinated Promissory Note”). The Secured Subordinated Promissory
Note shall be secured with a subordinated lien on the Assets, which subordinated
lien will be evidenced by the Security Agreement. The Seller will agree to
execute a commercially reasonable subordination agreement proffered by lenders
to Buyer either contemporaneous with or subsequent to the Closing, and will
execute whatever documents may be reasonably necessary to make Seller’s security
interest in the Assets subordinate to Buyer’s lenders;




(ii)  
the Security Agreement (Exhibit 2.7(a)(ii)) and Financing Statement necessary to
perfect Seller’s security interest in the Assets; and




(iii)  
an agreement evidencing an assignment of all of the Assets that are intangible
personal property in the form of Exhibit 2.7(a)(iii), which assignment shall
also contain Buyer’s undertaking and assumption of the Assumed Liabilities (the
“Assignment and Assumption Agreement”) executed by Seller.




b.  
In addition to delivery of the consideration as described in Section 2.3, the
following documents are to be delivered on March 31, 2007:




(i)  
a bill of sale for all of the Assets that are Tangible Personal Property in the
form of Exhibit 2.7(b)(i) (the “Bill of Sale”) executed by Seller;




(ii)  
assignments of all Intellectual Property Assets and separate assignments of all
registered Marks, Patents and Copyrights in the form of Exhibit 2.7(b)(ii)
executed by Seller; and




(iii)  
an opinion of counsel for the Seller and the Shareholders in form and substance
satisfactory to buyer and its legal counsel (Exhibit 2.7(b)(iii)).



8. Except as otherwise provided herein, all other terms of the Agreement remain
in full force and effect.
 
 

--------------------------------------------------------------------------------


 
9. This Amendment sets forth the entire understanding and agreement of the
parties, and supersedes any and all prior contemporaneous oral or written
agreements or understandings between the parties as to the subject matter of
this Amendment. This Amendment shall be governed by the laws of the State of
Michigan.
 
10. This Amendment may be executed by facsimile and in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.










[Signature Page to Follow]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the date listed above.




RIVER HAWK AVIATION, INC.






/s/ Calvin Humphrey
By: Calvin Humphrey
Its: President






VIVA INTERNATIONAL, INC.






/s/ Robert Scott
By: Robert Scott
Its: Chief Financial Officer and Director





